Title: From George Washington to Elias Dayton, 21 August 1783
From: Washington, George
To: Dayton, Elias


                        
                            Sir
                            Elizabeth Town August 21st 1783.
                        
                        I inclose to your Care my Answer to the Address of the Magistracy and Inhabitants of the Borough of Elizabeth
                            which I pray you will have the goodness to communicate to them. With great esteem and regard I have the honour to be
                            &c. 
                        
                            G. Washington
                        
                    